Citation Nr: 1231807	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a seizure disorder, referred to as possible psychomotor epilepsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2011, the Veteran testified at a video-conference hearing before a Veterans Law Judge (the transcript of which is associated with the Veteran's claims file), and in November 2011, this Veterans Law Judge authored a decision reopening the Veteran's service connection claim and remanding the merits of the reopened claim for further development.  Since this issuance of this November 2011 decision, the Veterans Law Judge who conducted the Veteran's hearing has retired from her position of the Board.  The Veteran was informed of her retirement in a July 2012 letter, as well as his right to participate in a new Board hearing and have his appeal adjudicated by this new hearing officer.  However, the Veteran responded that he did not wish to participate in a new Board hearing.  As such, the Board may proceed with the adjudication of his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, the Board remanded the Veteran's reopened service connection claim for a seizure disorder, referred to by the RO as possible psychomotor epilepsy, in November 2011.  As the Veteran's service treatment records reflected that he sustained a laceration to his scalp when involved in a tank accident during service, the Board determined that any in-patient service treatment records for wounds sustained in September 1954 should be requested (although no such in-patient treatment had specifically been reported by the Veteran).  However, the record reflects that the Appeals Management Center (AMC) requested only the Veteran's outpatient service treatment records (and thus received duplicates of service treatment already of record) and did not specifically request the Veteran's inpatient treatment records, as indicated in the Board's remand directives.  As such, the Veteran's claim must be remanded as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

The Board regrets the necessity for a remand, as the record reflects that the AMC substantially complied with the Board's other remand directives, namely obtaining the Veteran's recent VA treatment records and affording him a sufficient VA examination and related medical opinion (none of which reflect a currently-diagnosed seizure disorder).

The Veteran's VA treatment records from March 2012 to the present should also be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request any clinical or hospital treatment records, which may be stored in a separate repository from the Veteran's other service treatment records, relating to the Veteran's treatment for injuries sustained in September 1954 in Germany.

2.  Obtain the Veteran's VA treatment records from March 2012 to the present.

3.  Then, after conducting any additional development as may be deemed necessary, readjudicate the Veteran's service connection claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  Then, return the Veteran's appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



